DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Status
	Claims 1-6, 9-12 and 19 have been cancelled.
	Claims 7-8, 13-18, 20 and 27 are rejected.
	Claims 21-26 are withdrawn.


Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7: “filter screens” in line 14 should be replaced with --filtering screens--.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8, 13-18, 20 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 7 recites the limitation “a perimeter frame defining a fluid outlet in said frame” in line 3, and the limitation “a counterpart opening in a marginal side of the perimeter frame” in lines 15-16.  These limitations appear to be unsupported by applicant’s specification.  Applicant’s specification does not describe a counterpart opening in a marginal side of the perimeter frame and a fluid outlet in the frame.  Applicant’s specification states that “flow channels between screens 16 are open to fluid communication with the enclosed flow path in header 3 through the marginal side edge of frame 18 that fits into aperture 9 of header 3” (see paragraph 0029).  However, there is no description of both, a fluid outlet and a counterpart opening in the frame.
Claims 8, 13-18, 20 and 27 are rejected due to their dependency on claim 7.



The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 13-18, 20 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites the limitation “a perimeter frame defining a fluid outlet in said frame” in line 3, and the limitation “a counterpart opening in a marginal side of the perimeter frame” in lines 15-16.  It is not clear if the fluid outlet and the counterpart opening are the same element or different elements.  Does the frame has both, an outlet and a counterpart opening?  Are the outlet and the counterpart opening the same element?
Claims 8, 13-18, 20 and 27 are rejected due to their dependency on claim 7.

Claim 7 recites the limitation “a cross-section of said marginal side edge is configured to fit slots in the collection header” in lines 18-19.  It is not clear how this is possible.  According to applicant’s specification, each fin 4 fits into a slot 9, as shown in Fig. 2.  It appears that applicant intends to claim that the cross section of the marginal side edge fits a single slot in the collection header.

Claim 7 recites the limitation "each of the flow paths" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 7, 14, 16-18 and 27 are finally rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Haythornthwaite (US 5,647,982).
	With respect to claim 7, Haythornthwaite discloses a filter element, as shown in Fig. 1, having: a frame 2 (perimeter frame) defining an inner end 10 (fluid outlet) in said frame 2, as shown in Fig. 1; opposing filtering regions 14, 16 (screens) mounted to said perimeter frame 2, as shown in Fig. 2b, wherein opposing edges of the opposing filtering screens 14, 16, are spaced apart by the perimeter frame 2, as shown in Fig. 2b; and a pleated insert 8 (spacer) defining an enclosed volume between at least one of said opposing filtering screens 14, 16, and said spacer 8, as shown in Fig. 2b, said spacer 8 configured for maintaining said spacer 8 in spaced relation with said at least one opposing filtering screen 14, 16, as shown in Fig. 2b, and for maintaining said opposing filtering screens 14, 16, in fixed spaced relation, as shown in Fig. 2b, said spacer 8 and said at least one opposing filtering screen 14, 16, defining chambers 28 (at least one flow path) between said spacer 8 and the at least one opposing filtering screen 14, 16, as shown in Fig. 2b, the at least one flow path 28 extending through said 

	With respect to claim 14, Haythornthwaite discloses wherein said spacer 8 comprises a metal plate (see col. 3, lines 20-23).


	With respect to claim 16, Haythornthwaite discloses wherein said spacer 8 defines one or more peaks formed by converging metal surfaces, as shown in Fig. 2b.



	With respect to claim 18, Haythornthwaite discloses wherein said spacer 8 comprises a corrugated plate opposed to the at least one opposing filtering screen 14, 16, in reinforcing relationship, as shown in Fig. 2b.

	With respect to claim 27, Haythornthwaite discloses wherein the spacer 8 is connected to the perimeter frame 2, as shown in Fig. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 13 and 20 are finally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haythornthwaite (US 5,647,982).
	With respect to claims 8 and 13, Haythornthwaite lacks wherein said opposing filtering screens are formed of perforated metal sheet; and wherein said opposing filtering screens are formed of wire mesh.  However, this would have been obvious to one of ordinary skill in the art in order to provide a durable filtering screen, since one of 

With respect to claim 20, Haythornthwaite lacks wherein said spacer provides reinforcement for resisting seismic loads.  However, this limitation is considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Haythornthwaite teaches the claimed structure for the spacer and therefore, it is capable of performing the intended use.


Claim 15 is finally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haythornthwaite (US 5,647,982) in view of Strid (US 5,227,065).
	With respect to claim 15 Haythornthwaite discloses wherein said metal plate 8 defines an inclined surface, relative to the filtering screens 14, 16, as shown in Fig. 2b.  Haythornthwaite lacks the metal plate being perforated.
	Strid discloses a filter sector 1, as shown in Fig. 1, having plates 9, 10, said plates are corrugated (see col. 3, lines 23-24).  Plate 10 includes apertures 19 in order to accomplish a more even distribution of filtrate (see col. 4, lines 29-32).  It would have been obvious to one of ordinary skill in the art to provide the plate disclosed by .


Response to Arguments
Applicant's arguments filed on January 12, 2021, have been fully considered but they are not persuasive. 
	In response to applicant’s argument that Haythornthwaite does not disclose that each flow path communicate with the collection header through a counterpart opening in the marginal side edge of the perimeter frame, because all of the V-channels are converge with each other and exit through the neck end 10 into the central hub: This argument is not persuasive.  Haythornthwaite teaches each of the flow paths 28 between the at least one of said opposing filtering screens 14, 16, and said spacer 8 are configured to fluidly communicate with a central hub (collection header) through a counterpart opening (see col. 4, lines 38-39) in an end 10 (marginal side edge) of the perimeter frame 2 (see col. 5, lines 2-15), as required by claim 7.  Each end of the V-channels has been considered to be an opening in the marginal side end that communicates the flow path with the central hub, which is what the claim requires.
	In response to applicant’s argument that Haythornthwaite lacks a marginal side edge configured to fit slots in the collection header: This argument is not persuasive.  Haythornthwaite teaches a marginal side edge 10 defining a passage which cooperates with a corresponding passage (slot) present in the central hub (see col. 3, lines 50-54), and therefore, meets the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778